



Exhibit 10.35(ii)




ROCKWELL COLLINS, INC.
APPROVAL OF


AMENDMENT #3
to the
ROCKWELL COLLINS MASTER TRUST-
DEFERRED COMPENSATION AND NON-QUALIFIED
SAVINGS AND NON-QUALIFIED PENSION PLANS
(Amended and Restated as of January 1, 2007)


The undersigned, Laura A. Patterson, Vice President, Global Total Rewards &
Labor Strategy, Rockwell Collins, Inc. (the “Company”), for and on behalf of the
Company and pursuant to the authority provided to me by the Senior Vice
President of Human Resources on September 3, 2014, hereby approves Amendment #3
to the Rockwell Collins Master Trust - Deferred Compensation and Non-Qualified
Savings and Non-Qualified Pension Plans (as Amended and Restated effective
January 1, 2007) in the form attached hereto.


Dated this 1st day of November, 2018.




                        
Laura A. Patterson
Vice President
Global Total Rewards & Labor Strategy

















































--------------------------------------------------------------------------------





WELLS FARGO BANK, N.A.
APPROVAL OF
 
AMENDMENT #3
to the
ROCKWELL COLLINS MASTER TRUST-
DEFERRED COMPENSATION AND NON-QUALIFIED
SAVINGS AND NON-QUALIFIED PENSION PLANS
(Amended and Restated as of October 11, 2007)


The undersigned, Steven J. Gaglione, Vice President of Wells Fargo Bank, N.A
(the “Trustee”), for and on behalf of the Trustee and pursuant to the authority
provided to me, hereby approves Amendment #3 to the Rockwell Collins Master
Trust - Deferred Compensation and Non-Qualified Savings and Non-Qualified
Pension Plans (as Amended and Restated effective October 11, 2007) in the form
attached hereto.


Dated this 1st day of November, 2018.






                        
Steven J. Gaglione
Vice President



































--------------------------------------------------------------------------------







Amendment #3
to the
ROCKWELL COLLINS MASTER TRUST-
DEFERRED COMPENSATION AND NON-QUALIFIED
SAVINGS AND NON-QUALIFIED PENSION PLANS
(Amended and Restated as of October 11, 2007)


WHEREAS, Rockwell Collins, Inc. (the “Company”) currently maintains the Rockwell
Collins Master Trust - Deferred Compensation and Non-Qualified Savings and
Non-Qualified Pension Plans (as Amended and Restated effective October 11, 2007)
(the “Trust”);
WHEREAS, pursuant to Trust Section 12, the Company retains the authority to
amend the Trust;
WHEREAS, the Company is being acquired by United Technologies Corporation
(“UTC”) (the “Acquisition”) and such Acquisition shall occur upon completion of
the required regulatory and other customary closing conditions (“UTC Effective
Date”);
WHEREAS, this Amendment #3 shall become effective on the UTC Effective Date;
WHEREAS, this Amendment #3 shall terminate and be of no force or effect if the
Acquisition does not close; and
WHEREAS, it is desired to amend the Trust as set forth herein.


NOW, THEREFORE, BE IT RESOLVED, effective as of the UTC Effective Date, the
Trust is hereby amended as follows:
1.
All references in the Trust to “Company” shall be replaced with United
Technologies Corporation.



2.
The following new Subsection (h) is added to Section 1:



“On the UTC Effective Date, all the transactions contemplated by the Agreement
and Plan of Merger between Rockwell Collins, Inc. and United Technologies
Corporation, and Riveter Merger Sub Corp., a Delaware Company and a wholly owned
subsidiary of UTC, dated September 4, 2017 closed. On that date, the sponsorship
of the Rockwell Collins Master Trust - Deferred Compensation and Non-Qualified
Savings and Non-Qualified Pension Plans transferred to United Technologies
Corporation.”





